Citation Nr: 1737657	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  08-27 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for fracture of bilateral lamina at C2 and degenerative joint disease, status post anterior cervical fusion (ACF) and myelopathy from August 7, 2014 to July 1, 2015 and from April 1, 2016.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) resulting from service-connected disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the North Little Rock, Arkansas Regional Office (RO), which granted service connection for a cervical spine disability (fracture of bilateral lamina at C2).

In August 2009, the Veteran testified at a videoconference hearing.  A transcript of the hearing is located in the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file can be found in VBMS or the Legacy Content Manager (LCM) databases.

In July 2016, the Board assigned a 20 percent disability for the Veteran's service-connected cervical spine disability for the period prior to July 1, 2015 and denied a rating in excess of 20 percent  for the periods prior to July 1, 2015 and from April 1, 2016.  The Board remanded the issue of entitlement to entitlement to TDIU for further development.  

Thereafter, the Veteran sought relief for the July 2016 Board denial in the United States Court of Appeals for Veterans Claims (Court).  Following the filing of a Joint Motion for Partial Remand (JMPR) that sought to vacate a portion of the decision, the Court issued an order in May 2017, granted the motion, and remanded the issue back to the Board for further action consistent with the JMPR.  This legal avenue was necessary because the Court concluded VA had not provided the Veteran proper assistance under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c).  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900 (c)("advanced age" is defined as 75 or more years of age).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In light of the Court's May 2017 JMPR, the Board finds that an additional remand is required so that a new VA examination may be conducted.  Specifically, the May 2017 JMPR concluded that the VA cervical spine examinations and notes of record were inadequate because the VA examiners did not discuss whether any functional loss was attributable to pain during the flare-ups.  The Court cited Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The Court determined that the Board erred in finding prior examinations adequate for rating purposes, failing to adequately consider the Veteran's flare-ups and his entitlement to a higher rating for fracture of bilateral lamina at C2 and degenerative joint disease, status post ACF and myelopathy.

During the course of this appeal, the Veteran has undergone multiple VA examinations and treatments for his cervical spine disorder.  During a December 2015 VA examination, the Veteran reported flare-ups of pain when turning his head from side to side, turning his head when driving, looking up or down, bending over and reaching for objects, and sleeping or attempting to sleep on pillows.  The examiner noted the Veteran was not examined immediately after repetitive use or during a flare-up.

The JMPR reveals that the December 2015 VA examination report was inadequate because the medical provider did not explain why he could not provide range of motion measurements (with pain) of the Veteran's cervical spine during flare-ups.

A medical opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations; it must also describe the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Under the Court's holding in Mitchell, a VA examiner is required to provide the degrees of additional limitation of motion due to pain during flare-ups or provide an explanation for why the examiner could not provide those measurements.  Mitchell, 25 Vet. App. at 43-44.

The Board observes that the Veteran was afforded a subsequent VA examination in May 2017; however, the record does not reflect that the AOJ has reviewed this new evidence.  Pursuant to 38 C.F.R. § 20.1304 (c), any evidence which is accepted first at the Board must be initially reviewed by the agency of original jurisdiction unless this procedural right is waived by the veteran or his representative.  Accordingly, the Board must review the case to the AOJ for consideration of this additional evidence.  

As the claim is being remanded, the AOJ should also obtain any outstanding VA treatment records and any additional private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, the AOJ should obtain any additional, relevant VA or private medical records of treatment or evaluation of the cervical spine, and associate them with the claims file.

2. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, the AOJ must then issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




